Citation Nr: 0521047	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
mustard gas burns to the lower extremities.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the back.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for residuals of a 
laparotomy and an appendectomy, to include removal of the 
lower bowel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to July 
1944.

This case came to the Board of Veterans' Appeals (Board) from 
a February 2003 rating decision that denied service 
connection for: scars of the lower extremities (claimed as 
residuals of mustard gas burns to both legs); residuals of 
shrapnel wounds to the back; bilateral hearing loss; 
bilateral tinnitus; and removal of lower bowel.  The veteran 
filed a notice of disagreement with this decision in February 
2003, and the RO issued statement of the case (SOC) in 
January 2004.  In February 2004, he timely perfected his 
appeal.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The issue of service connection for residuals of a laparotomy 
and an appendectomy, to include removal of the lower bowel, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic residual of inservice exposure to mustard gas 
is not currently shown.

2.  The veteran is not currently diagnosed to have residuals 
of shrapnel wounds to the back, and any current condition 
that may exist began many years after service and was not 
caused by any incident during service.

3.  The veteran is not currently diagnosed to have bilateral 
hearing loss, and any current hearing loss that may exist 
began many years after service and was not caused by any 
incident of service.

4.  The veteran is not currently diagnosed to have tinnitus, 
and any current tinnitus condition that may exist began many 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  Claimed residuals of mustard gas burns to the lower 
extremities were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2004).

2.  Claimed residuals of shrapnel wounds to the back were not 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); § 3.303 (2003).

3.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  Claimed tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107  (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Initially, the Board notes that the veteran's complete 
service medical records are not on file despite extensive 
efforts on the part of the RO.  Correspondence from the 
National Personnel Records Center (NPRC) noted that any 
records they would have had related to the veteran would have 
been stored in an area damaged by a fire at that center.  
Consequently, in reaching this decision, the Board 
acknowledges its heightened obligation to provide an 
explanation of the reasons or bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In March 2002, the veteran filed claims seeking service 
connection for scars of the lower extremities (claimed as 
residuals of mustard gas burns to both legs); residuals of 
shrapnel wounds to the back; bilateral hearing loss; 
bilateral tinnitus; and residuals of a laparotomy and an 
appendectomy, to include removal of the lower bowel.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of the veteran's report of separation noted that he 
served on active duty in the Army from December 1941 to July 
1944.  The report listed the veteran's military occupation as 
fire fighter.  As noted above, the veteran's service medical 
records are not available in this matter.  

Morning reports, dated from April 1942 through August 1942, 
were retrieved by the RO.  These reports show that the 
veteran received treatment at Station Hospital, Fort Sam 
Houston, in April 1942 and in June 1942.  These records do 
not show the underlying condition for which the veteran was 
treated.  A copy of Special Orders No. 36, dated in June 
1942, noted that the veteran was being transferred from the 
Chemical Warfare Service Detachment, War Department Civilian 
Protection School at A & M College of Texas, to Fort Sam 
Houston, Texas, and that he was to report to the Commanding 
Officer, Station Hospital for observation and treatment, 
following which he would be returned to proper station.  

The RO also obtained records from the Army Surgeon General's 
Office hospital extracts (SGO reports) concerning the 
veteran.  SGO reports, dated in 1943, and in January 1944, 
noted that the veteran had been diagnosed with Meckel's 
diverticulum, appendicitis, and lymphadenitis, other (NV) 
(nonvenereal).  The reports noted that he had underwent an 
exploratory laparotomy and an appendectomy to treat these 
conditions.  An SGO report, dated in July 1944, noted that 
the veteran was diagnosed with, and hospitalized for, 
psychoneurosis, hysteria.  The report listed his disposition 
from this treatment as a discharge from the service with a 
certificate of disability discharge (CDD).  An enlistment 
record noted that the veteran received no wounds during 
service.  The report also noted that the veteran's physical 
condition on discharge was poor, and that he was honorably 
discharge by reason of a CDD.  

On his Application for Compensation and/or Pension, VA Form 
21-526, filed in May 2002, the veteran failed to identify any 
treatment providers he had seen for any of his claimed 
conditions.  In a June 2002 statement, he reported that he 
has had no treatment for any of the conditions for which he 
is seeking service connection since his discharge from the 
service.  In July 2002, the veteran filed a second statement 
indicating that he has had received no post service treatment 
for the claimed conditions.

In November 2002, the veteran filed a statement indicating 
that he has no records of post service treatment for these 
conditions, and that "all records by the physicians that 
have provided me with medical treatment are no longer 
available, as the physicians are now deceased."  

A.  Residuals of Mustard Gas Burns to the Lower Extremities

In cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, service 
connection may be established for the development of certain 
claimed conditions when there was exposure to specified 
vesicant agents during active military service.  When there 
was full-body exposure to nitrogen or sulfur mustard gas 
during active service the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.

In March 2002, the veteran filed a claim seeking service 
connection for mustard gas burns to both of his lower 
extremities.   At the October 2004 videoconference hearing 
before the Board, the veteran testified that he was moving a 
mustard gas cylinder during service which was used to 
immunize students, and that the container leaked onto his 
legs and feet.  He indicated that he was sent for treatment 
of this condition at Fort Sam Houston General Hospital.  When 
questioned about his current symptoms, he indicated that he 
has occasional pain and a burning sensation in his legs.  He 
denied receiving any treatment for this condition since his 
discharge from the service, and indicated that there are no 
scars remaining from this inservice incident. 

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
complaint of pain alone, without a medically diagnosed 
underlying condition, is insufficient for service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Although requested on multiple occasions, the veteran has 
failed to identify any post service medical treatment for his 
claimed residuals of mustard gas burns to the lower 
extremities.  At his hearing before the Board, he denied ever 
having received any post service treatment for this 
condition, a period which now encompasses over sixty years.

In the absence of a current, medically diagnosed, chronic 
residual of mustard gas exposure, there is no basis for 
service connection.  Despite the veteran's complaints of 
occasional pain and burning sensation in his lower 
extremities, there is no evidence of an underlying chronic 
condition.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran has argued that all of his 
claims herein are supported by the fact that he received a 
certificate of disability discharge from the service.  He 
further points out that his enlistment record noted that his 
physical condition on discharge was poor.  The Board notes, 
however, that service connection requires competent medical 
evidence of a current relevant disability.  In addition, an 
SGO report, from July 1944, records that the veteran was 
diagnosed with, and hospitalized for, psychoneurosis, 
hysteria.  It also noted his disposition from treatment of 
this condition was the veteran's discharge from the service 
with a certificate of disability discharge (CDD).  Thus, 
despite the veteran's contentions otherwise, it does not 
appear his discharge from the service was related to the 
conditions for which he is now seeking service connection.  

B.  Residuals of Shrapnel Wounds to the Back

In March 2002, the veteran filed a claim seeking service 
connection for residuals of shrapnel wounds to his back.  At 
the October 2004 videoconference hearing before the Board, 
the veteran testified that he was performing a demonstration 
for the Civilian Defense Corps and was injured while setting 
off an explosive charge.  He indicated that he was struck in 
the back and lower right ankle by flying pieces of seashells 
which had been stacked around the charge.  He reported that 
he was hospitalized for treatment of this condition.  He 
indicated that he still has a scar on his right ankle, but 
was unsure whether he had any scars on his back.  He denied 
having any back pain.  

As noted above, service connection requires competent medical 
evidence of a current disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, there is an absence of a current medically diagnosed 
residual of shrapnel wounds to the back.  Therefore, there is 
no basis for service connection.  Despite the veteran's 
complaints, there is no competent evidence of an underlying 
chronic condition.  Although requested several times, the 
veteran has failed to identify any post service treatment for 
this condition, a period of time which now spans 60 years.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Bilateral Hearing Loss

At the videoconference hearing before the Board, the veteran 
testified that his inservice duties included giving 
demonstrations for the Civilian Defense Corps.  Pursuant to 
this demonstration, he would be responsible for setting off 
explosive charges.  As a result, he testified that he 
developed bilateral hearing loss.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although requested repeatedly by the RO, the veteran has 
failed to identify any treatment providers who have treated 
him for his bilateral hearing loss.  Thus, there are no 
current findings of impaired hearing in either ear. See 38 
C.F.R. § 3.385.  
Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, his claim for service connection for hearing loss must 
be denied.  

The Board notes that the veteran testified that he started 
wearing hearing aids approximately thirty years ago. He 
denied having received any treatment for hearing loss prior 
to that time.  He indicated that he continues to use the same 
hearing aids provided thirty years ago.  He also indicated 
that he was treated for this condition by Dr. Sears, but that 
records of this are not available.

Given the veteran's inservice duties, the Board has no doubt 
that on occasion he was exposed to loud noise while in the 
service.  Nevertheless, the Board concludes, based on a 
review of the entire record, that any current bilateral 
hearing loss began many years after service and was not 
caused by any incident of service.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself to have hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss, if any, began years 
after his active duty and was not caused by any incident of 
service.  Through his own testimony, the veteran indicated 
that he did not seek any treatment for this condition until 
approximately 1974, which is thirty years after his discharge 
from the service.  Moreover, the veteran has failed to 
identify any treatment providers he has seen for this 
condition.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Tinnitus

Although requested by the RO, the veteran has failed to 
identify any post service treatment for tinnitus.  Moreover, 
at his videoconference hearing before the Board, the veteran 
testified that he did not have any current complaints of 
tinnitus.  Thus, the Board finds that the veteran does not 
currently have tinnitus.  Service connection may only be 
established if there is a current disability. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The Board further notes that the first subjective complaint 
of tinnitus was the veteran's claim for service connection 
filed in March 2002, over fifty-seven years after his 
discharge from service.  Thus, it may be concluded any 
current tinnitus that may exist began many years after 
service and was not caused by any incident of service.

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's June 2002 letter, the January 2004 statement of the 
case (SOC), and the April 2004 supplemental SOC, advised the 
veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claim.  He was specifically advised 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the documents advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the veteran was 
ultimately provided content complying notice and proper 
subsequent process.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, the SOC, and supplemental SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence in 
this case.  Although his service medical records were 
destroyed by fire, the RO attempted to verify the veteran's 
claims by gathering relevant morning reports and SGO reports 
relating to the veteran's service.  The Board also notes that 
the veteran has failed to identify any post service medical 
treatment for his claimed conditions.  Thus, the Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  As the veteran has failed to show any post service 
treatment for the conditions which he is seeking service 
connection, and given the fact that he was discharge from the 
service over sixty years ago, the Board finds that a VA 
examination is not warranted herein. 38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims herein.  


ORDER

Service connection for residuals of mustard gas burns to the 
lower extremities is denied.

Service connection for residuals of shrapnel wounds to the 
back is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

The veteran is seeking service connection for residuals of a 
laparotomy and an appendectomy, to include removal of the 
lower bowel.  At his videoconference hearing before the 
Board, he testified that his lower bowel was removed during 
an inservice appendectomy.  He also indicated that he 
currently has a seven-inch scar which remains since this 
inservice operation was performed, and that the removal of 
the lower bowel has resulted in some urgency issues.

Available SGO treatment records show that the veteran did 
undergo a laparotomy and an appendectomy during service.  
Unfortunately, he there are no post service medical treatment 
records relating to this condition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his residuals of 
a laparotomy and an appendectomy, to 
include removal of the lower bowel, since 
his discharge from the service, and he 
should execute necessary records-release 
forms.  The RO should attempt to obtain 
copies of the related medical records 
which have not previously been obtained.

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any residuals of 
a laparotomy and an appendectomy, to 
include removal of the lower bowel, found.  
The report should identify all conditions 
which are present, and whether each 
condition found is at least as likely as 
not related to the veteran's inservice 
laparotomy and appendectomy.

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the issue of service 
connection for residuals of a laparotomy 
and an appendectomy, to include removal 
of the lower bowel.  If the claim remains 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


